Citation Nr: 0914421	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-38 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a respiratory condition, to include 
sarcoidosis, bronchitis and asthma.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a low back condition.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for a right foot/heel 
disability.

5.  Entitlement to service connection for a left foot/heel 
disability.

6.  Entitlement to service connection for a neurological 
disability, claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1967 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board notes the Veteran previously claimed entitlement to 
service-connection for a lung condition and, specifically 
asthma, which were last denied in rating decisions dated 
February 1991 and July 2001 respectively.  The Veteran did 
not appeal and, therefore, the decisions are final.  In 
February 2005, the RO treated the Veteran's specific claims 
of sarcoidosis and bronchitis as new claims and denied them 
on the merits, whereas asthma was denied finding no new and 
material evidence sufficient to reopen the claim.  Although 
the Veteran does have different respiratory diagnoses, the 
Board concludes all "lung-related" disabilities have 
already been denied in past, final rating decisions.  See 38 
U.S.C.A. § 7105 (except as provided in Section 5108 of this 
title, when the RO disallows a claim, the claim may not 
thereafter be reopened and allowed and a claim based on the 
same factual basis may not be considered).   

The Board further notes, regardless of the RO's actions, the 
Board is required to consider whether new and material 
evidence has been received warranting the reopening of the 
previously denied claim.  See Barnette v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the Veteran's previously and finally 
denied claims).  Thus, the issues on appeal have been 
appropriately characterized as shown above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The claims file currently contains a favorable decision from 
the Social Security Administration (SSA) awarding the Veteran 
disability benefits as of December 2003.  The medical records 
associated with the SSA decision are not currently of record.  
It is not clear what conditions the Veteran is currently 
receiving disability benefits, but he alleges in a recent 
statement the records are relevant to his current claims.

The Court has held that, where VA has notice that the Veteran 
may be receiving disability benefits from the Social Security 
Administration (SSA), and that records from that agency may 
be relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the 
VCAA emphasizes the need for VA to obtain records from other 
Government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).  Under the circumstances presented here, the RO 
should request a copy of the Veteran's SSA decision(s) and 
the medical records relied upon.  

The Veteran also alleges he has recently been diagnosed with 
post-traumatic stress disorder (PTSD) by the VA medical 
center in Kansas City, Missouri.  The claims folder currently 
contains medical evidence only through November 2004.  The 
medical evidence the Veteran alleges are in recent VA 
outpatient treatment records is extremely relevant to the 
claims at hand and, therefore, the RO must make efforts to 
obtain it because the record may not be currently complete.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession).

The claims must also be remanded to ensure full and complete 
compliance with the Veterans Claims Assistance Act.  During 
the pendency of this appeal, on March 31, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
notify claimants of the need to submit new and material 
evidence, and the basis of the prior denial and what 
"material" evidence would be in his case.

It cannot be said, in this case, that there has been 
sufficient compliance. Although the RO sent April 2004 and 
January 2005 letters to the Veteran in response to his 
claims, the letters were not VCAA compliant.  Neither letter 
defined the bases of the prior denials of the various claims 
and what would constitute "new" and "material" evidence 
specifically for his claims.  Corrective action is required.

After all evidence is obtained, the RO should also take this 
opportunity to complete any additional developmental steps 
warranted by the newly obtained evidence, to include, 
scheduling the Veteran for a VA examination.  See generally 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for the issues of 
a respiratory condition, to include 
sarcoidosis, bronchitis and asthma, a low 
back condition and PTSD on appeal, 
including an explanation as to what 
constitutes "new" and "material" 
evidence in his case, including a 
description of the basis of the prior 
denials, as outlined by the Court in Kent 
v. Nicholson, 20 Vet. App. 1 (2006). 

2.  Obtain the Veteran's medical records 
for treatment from the VA Medical Center in 
Kansas City, Missouri from November 2004 to 
the present.  All efforts to obtain VA 
records should be fully documented, and the 
VA facility must provide a negative 
response if records are not available.

3.  Contact the Social Security 
Administration for the purpose of 
obtaining a copy of any decision(s) and 
all medical records relied upon in 
conjunction with the Veteran's claim(s) 
and award(s) of SSA disability benefits. 
Any attempts to obtain records that are 
ultimately unsuccessful, should be 
documented in the claims folder.

4.  After all evidence is obtained, to the 
extent possible, complete any additional 
developmental steps warranted by the new 
evidence, to include affording the Veteran 
a VA examination, if necessary.

5.  After the above is complete, 
readjudicate the Veteran's claims.  If the 
claims remain denied, issue a supplemental 
statement of the case to the Veteran and 
his representative.  They should be given 
an opportunity to respond, before the case 
is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

